Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 31, 2020

                                      No. 04-19-00761-CV

                             In re Commitment of Kevin Johnson,

                  From the 175th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018CI23245
                      Honorable Catherine Torres-Stahl, Judge Presiding

                                         ORDER

        On August 19, 2020, this court issued its opinion and judgment in this appeal. A motion
for rehearing is due on September 3, 2020. See TEX. R. APP. P. 49.1
       After the due date, Appellant filed a motion for a forty-five-day extension of time to file a
motion for rehearing and a motion for en banc reconsideration.
        Because of the COVID-19 pandemic circumstances, Appellant’s motions are
GRANTED. Appellant’s motion for rehearing or motion for en banc reconsideration must be
filed with this court not later than October 19, 2020.



                                                     _________________________________
                                                     Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of August, 2020.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court